           Case 2:21-cr-00091-AJS Document 11 Filed 03/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         )
                                                 )
            v.                                   )   Criminal No. 2:21-CR-00091-AJS
                                                 )
NICHOLAS BEARD                                   )

 APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

      The undersigned Assistant United States Attorney hereby applies to the Court for the
issuance of a writ of habeas corpus ad prosequendum, and avers:

     1.    Name of Detainee: NICHOLAS BEARD, Booking No. 99-22191, Permanent No. 32-
09609, Year of Birth: 1993, White, Male.

      2.    Detained by: Indiana County Jail, 665 Hood School Road, Indiana, PA 15701.

       3.   Detainee is charged in this district by Indictment, charging detainee with violating
Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)(viii), and 841(c)(1)(C); and Title
18 United States Code, Section 924(c)(1)(A)(i).

     4.    Detainee is presently detained and confined in the Indiana County Jail, Indiana,
Pennsylvania.

      5.     The above case is set for Initial Appearance, Arraignment, Detention Hearing, in
Pittsburgh, Pennsylvania, on April 5, 2021 at 9:30 a.m., and it shall therefore be necessary for
detainee to be present in Court via Zoom at that time and to remain in federal custody until the
completion of trial on federal charges.


Dated: 3/8/2021                                  /s/ Arnold P. Bernard, Jr.
                                                 ARNOLD P. BERNARD, JR.
                                                 Assistant U.S. Attorney
                                                 PA ID No. 313734


                                                 ORDER

The above Application is granted and the above-named custodian, as well as the United States
Marshal for this district, are hereby ORDERED to produce the named detainee on the date and at
the time recited above, and when detainee is no longer needed before the Court, detainee shall be
returned to the above-named Custodian.


____________________                             _____________________________________
Date                                             UNITED STATES MAGISTRATE JUDGE
